Kupferman, J. P., and Silverman, J., dissent in a memorandum by Silverman, J., as follows:
We would affirm the judgment of conviction. The evidence was sufficient to warrant a jury finding the defendant guilty of participating in the burglary. Shortly after there were indications of police activity at the scene, defendant was seen running from the rear of the first floor of the building. There were only two apartments on that floor; one was a locked vacant apartment and the other was the burglarized apartment. Defendant did not live in the building, or so far as appears, have any business in the building. Shortly before defendant came out, another defendant had come running from the same direction. A third defendant was standing in the rear yard with several heavy pieces of stereo equipment at his feet, later shown to have been stolen from the burglarized apartment. The three defendants were obviously not strangers to each other. There is no suggestion of any innocent explanation of defendant’s presence and activity. In People v Borrero (26 NY2d 430, 434-435), the Court of Appeals said: "In testing the sufficiency of circumstantial evidence, this court has often said that (a) the hypothesis, of guilt should 'flow naturally from the facts proved, and be consistent with them all’; and (b) the facts proved must all be consistent with guilt and inconsistent with innocence and exclude 'to a moral certainty’ every reasonable hypothesis but guilt. * * * This test, however, at times, tends to be a confusing form of words (see Richardson, Evidence, [9th ed.], § 152) and should not be a substitute for reasoned thought. As Judge Bergan, writing for the court in People v. Wachowicz (22 N Y 2d 369), noted: 'In the end, it is a question whether common human experience would lead a reasonable man, putting his mind to it, to reject or accept the inferences asserted for the established facts.’ (Id., at p. 372.)” On the facts of this case, it is plain that common human experience would lead a reasonable man, putting his mind to it, to accept the inference of guilt. At least we cannot say that a reasonable jury could not accept that inference.